268 F.2d 913
Kurtis Kay KOSTERS, Appellant,v.UNITED STATES of America, Appellee.
No. 16502.
United States Court of Appeals Ninth Circuit.
June 17, 1959.

Appeal from the United States District Court for the Territory (now State) of Alaska, Fourth Division, Vernon D. Forbes, J.
Taylor & Taylor, Fairbanks, Alaska, Fred D. Crane, Kotzebue, Alaska, for appellant.
Malcolm R. Wilkey, Asst. Atty. Gen., Robert S. Erdahl, Carl H. Imlay, Attys., Dept. of Justice, Washington, D.C., George M. Yeager, U.S. Attorney, Fairbanks, Alaska, for appellee.
Before CHAMBERS, BARNES and JERTBERG, Circuit Judges.
PER CURIAM.


1
The clerk is directed to docket the appeal.


2
The appeal is dismissed for lack of jurisdiction in this court.  See Parker v. McCarrey, 9 Cir., 268 F.2d 907.